                                                                  Case 2:19-cv-00882-JAD-EJY Document 20 Filed 11/25/19 Page 1 of 2



                                                             1    Mark R. Thierman, Nev. Bar No. 8285
                                                                  mark@thiermanbuck.com
                                                             2    Joshua D. Buck, Nev. Bar No. 12187
                                                                  josh@thiermanbuck.com
                                                             3    Leah L. Jones, Nev. Bar No. 13161
                                                                  leah@thiermanbuck.com
                                                             4    THIERMAN BUCK LLP
                                                                  7287 Lakeside Drive
                                                             5    Reno, NV 89511
                                                                  Tel. (775) 284-1500
                                                             6    Fax. (775) 703-5027

                                                             7    Christian Gabroy, Nev. Bar No. 8805
                                                                  christian@gabroy.com
                                                             8    Kaine Messer, Nev. Bar No. 14240
                                                                  kmesser@gabroy.com
                                                             9    GABROY LAW OFFICES
                                                                  The District at Green Valley Ranch
                                                             10   170 S. Green Valley Pkwy, Suite 280
                                                                  Henderson, NV 89012
                                                             11   Tel. (702) 259-7777
                                                                  Fax. (702) 259-7704
                                                             12
GABROY LAW OFFICES

                     (702) 259-7777 FAX: (702) 259-7704




                                                                  Attorneys for Plaintiff Alexis Harris
                      170 S. Green Valley Pkwy., Suite 280




                                                             13
                           Henderson, Nevada 89012




                                                                                                 UNITED STATES DISTRICT COURT
                                                             14
                                                                                                      DISTRICT OF NEVADA
                                                             15
                                                                    ALEXIS HARRIS, on behalf of herself                  Case No: 2:19-cv-00882-JAD-EJY
                                                             16     and all others similarly situated,

                                                             17                     Plaintiff,                           STIPULATION AND ORDER
                                                                                                                         FOR DISMISSAL
                                                             18             vs.

                                                             19     HAT WORLD, INC. d/b/a and a/k/a LIDS                         ECF No. 20
                                                                    LOCKER ROOM; DOES 1 through 50;
                                                             20     inclusive,

                                                             21                     Defendant(s).

                                                             22
                                                                                                     STIPULATION AND ORDER
                                                             23                                          FOR DISMISSAL

                                                             24          Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

                                                             25   Alexis Harris (“Plaintiff”) and Defendant Hat World, Inc. (collectively, the “Parties”)

                                                             26   hereby stipulate and agree through their respective counsel of record that this matter

                                                             27   be dismissed in its entirety, with each party to bear its own attorneys’ fees and costs.

                                                             28                                                Page 1 of 2
                                                                  DMSLIBRARY01\28287\125005\35583928.v1-11/18/19
                                                                  Case 2:19-cv-00882-JAD-EJY Document 20 Filed 11/25/19 Page 2 of 2



                                                             1    Specifically, it is hereby stipulated that all claims asserted by Plaintiff on her own behalf

                                                             2    in the above-captioned action be dismissed WITH PREJUDICE. Further, it is hereby

                                                             3    stipulated that all putative class claims asserted in Plaintiff’s Class Action Complaint

                                                             4    (the “Complaint”) on behalf of allegedly similarly situated employees (including, without

                                                             5    limitation, all members of the putative “Nevada Overtime Class” and “Waiting Time

                                                             6    Penalty Class” alleged in the Complaint) be dismissed WITHOUT PREJUDICE.

                                                             7    Respectfully submitted,
                                                             8    Dated this 25th day of November 2019.            Dated this 25th day of November 2019.
                                                             9

                                                             10   /s/ Christian Gabroy                             /s/ Robert McCoy
                                                                  Christian Gabroy                                 Robert McCoy
                                                             11   Nev. Bar No. 8805                                Nev. Bar No. 9121
                                                                  Kaine Messer                                     Joni Jamison.
                                                             12   Nev. Bar. No. 14240
GABROY LAW OFFICES




                                                                                                                   Nev. Bar No. 11614
                     (702) 259-7777 FAX: (702) 259-7704
                      170 S. Green Valley Pkwy., Suite 280




                                                                  GABROY LAW OFFICES                               KAEMPFER CROWELL
                                                             13   170 S. Green Valley Parkway, Ste 280             1980 Festival Plaza Drive, Suite 650
                           Henderson, Nevada 89012




                                                                  Henderson, NV 89012                              Las Vegas, NV 89135
                                                             14   Tel: (702) 259-7777                              Tel: (702) 792-7000
                                                                  Fax: (702) 259-7704                              Fax: (702) 796-7181
                                                             15
                                                                  Mark R. Thierman                                 Cheryl A. Sabnis
                                                             16   Nev. Bar No. 8285                                Pro hac vice application forthcoming
                                                                  Joshua D. Buck,                                  KING & SPALDING LLP
                                                             17   Nev. Bar No. 12187                               101 Second Street, Suite 2300
                                                                  Leah L. Jones,                                   San Francisco, CA 94105
                                                             18   Nev. Bar No. 13161                               Tel: (415) 318-1200
                                                                  THIERMAN BUCK LLP                                Fax: (415) 318-1300
                                                             19   7287 Lakeside Drive
                                                                  Reno, NV 89511                                   Attorneys for Defendant
                                                             20   Tel: (775) 284-1500
                                                                  Fax: (775) 703-5027
                                                             21
                                                                  Attorneys for Plaintiff
                                                             22
                                                                                                           ORDER
                                                             23
                                                                     Based on the parties' stipulation [ECF No. 20] and good cause appearing, IT IS HEREBY
                                                                          Based on the parties' stipulation [ECF No. 20] and good cause appearing, IT IS HEREBY
                                                             24   ORDERED IT ISthat
                                                                                 SOthe plaintiffs' claims are DISMISSED with prejudice, and any claims asserted on
                                                                                     ORDERED.
                                                                  ORDERED      that THIS  ACTION IS DISMISSED with prejudice, each side to bear its own fees
                                                                  behalf of a putative class are dismissed without prejudice, each side to bear its own fees and costs.
                                                             25   and costs. The Clerk of Court is directed to CLOSE THIS CASE.
                                                                  The Clerk of Court is directed to CLOSE THIS CASE.
                                                                                                                        _________________________________
                                                                                                                      _________________________________
                                                                                                                                           ___________________
                                                             26
                                                                                                                        U.S. District Judge  Jennifer
                                                                                                                      U.S. District Judge Jennifer      A.
                                                                                                                                                      A. D
                                                                                                                                           ennniiffer A    Dorsey
                                                                                                                                                         Dorsey
                                                                                                                                                         Doorse
                                                                          ______________                         __________________________________
                                                                                                                        Dated: November     26, 2019
                                                             27                                                       Dated: November 26, 2019
                                                                              Date                                 UNITED STATES DISTRICT JUDGE
                                                             28                                                Page 2 of 2
                                                                  DMSLIBRARY01\28287\125005\35583928.v1-11/18/19
